UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-32470 Franklin Street Properties Corp. (Exact name of registrant as specified in its charter) Maryland 04-3578653 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 401 Edgewater Place, Suite 200 Wakefield, MA 01880-6210 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES|X|NO|_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES|_|NO|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer |X| Accelerated filer |_| Non-accelerated filer|_| (Do not check if a smaller reporting company) Smaller reporting company |_| UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q, Continued Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES|_|NO|X| The number of shares of common stock outstanding as of April 30, 2010 was 79,680,705. Franklin Street Properties Corp. Form 10-Q Quarterly Report March 31, 2010 Table of Contents Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Income for the three months ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 6 Condensed Consolidated Statements of Other Comprehensive Income for the three months ended March 31, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 8-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PartII. Other Information Item 1. Legal Proceedings 26 Item1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Franklin Street Properties Corp. Condensed Consolidated Balance Sheets (Unaudited) March31, December31, (in thousands, except share and par value amounts) Assets: Real estate assets: Land $ $ Buildings and improvements Fixtures and equipment Less accumulated depreciation Real estate assets, net Acquired real estate leases, less accumulated amortization of $35,636 and $34,592, respectively Investment in non-consolidated REITs Assets held for syndication, net Cash and cash equivalents Restricted cash 50 Tenant rent receivables, less allowance for doubtful accounts of $1,000 and $620, respectively Straight-line rent receivable, less allowance for doubtful accounts of $100 and $100, respectively Prepaid expenses Related party mortgage loan receivable Other assets Office computers and furniture, net of accumulated depreciation of $1,267 and $1,233, respectively Deferred leasing commissions, net of accumulated amortization of $5,350, and $4,995, respectively Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Bank note payable $ $ Term loan payable Accounts payable and accrued expenses Accrued compensation Tenant security deposits Other liabilities: derivative termination value Acquired unfavorable real estate leases, less accumulated amortization of $2,698, and $2,492, respectively Total liabilities Commitments and contingencies Stockholders’ Equity: Preferred stock, $.0001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.0001 par value, 180,000,000 shares authorized, 79,680,705 and 79,680,705 shares issued and outstanding, respectively 8 8 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated distributions in excess of accumulated earnings ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Franklin Street Properties Corp. Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, (in thousands, except per share amounts) Revenue: Rental $ $ Related party revenue: Syndication fees 10 Transaction fees 28 Management fees and interest income from loans Other 9 18 Total revenue Expenses: Real estate operating expenses Real estate taxes and insurance Depreciation and amortization Selling, general and administrative Commissions Interest Total expenses Income before interest income, equity in earnings of non-consolidated REITs and taxes Interest income 8 36 Equity in earnings of non-consolidated REITs Income before taxes on income Taxes on income ) ) Net income $ $ Weighted average number of shares outstanding, basic and diluted Net income per share, basic and diluted $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Franklin Street Properties Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Amortization of above market lease Equity in earnings of non-consolidated REITs ) ) Distributions from non-consolidated REITs Increase in bad debt reserve 86 Changes in operating assets and liabilities: Restricted cash - Tenant rent receivables, net 17 Straight-line rents, net ) ) Prepaid expenses and other assets, net ) Accounts payable and accrued expenses ) ) Accrued compensation ) ) Tenant security deposits ) ) Payment of deferred leasing commissions ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of real estate assets, office computers and furniture ) ) Changes in deposits on real estate assets - Investment in related party mortgage loan receivable ) ) Investment in assets held for syndication, net 86 Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to stockholders ) ) Proceeds from equity offering, net (1 ) - Borrowings under bank note payable Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Accrued costs for purchase of real estate assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Franklin Street Properties Corp. Condensed Consolidated Statements of Other Comprehensive Income (Unaudited) For the Three Months Ended March 31, (in thousands) Net income $ $ Other comprehensive income: Unrealized gain on derivative financial instruments 81 19 Total other comprehensive income 81 19 Comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements . 7 Franklin Street Properties Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Organization, Properties, Basis of Presentation, Financial Instruments and Recent Accounting Standards Organization Franklin Street Properties Corp. (“FSP Corp.” or the “Company”) holds, directly and indirectly, 100% of the interest in FSP Investments LLC, FSP Property Management LLC, FSP Holdings LLC and FSP Protective TRS Corp. The Company also has a non-controlling common stock interest in fourteen corporations organized to operate as real estate investment trusts ("REITs") and a non-controlling preferred stock interest in three of those REITs. The Company operates in two business segments: real estate operations and investment banking/investment services. FSP Investments LLC provides real estate investment and broker/dealer services. FSP Investments LLC's services include: (i) the organization of REIT entities (the "Sponsored REITs"), which are syndicated through private placements; (ii) sourcing of the acquisition of real estate on behalf of the Sponsored REITs; and (iii) the sale of preferred stock in Sponsored REITs. FSP Investments LLC is a registered broker/dealer with the Securities and Exchange Commission and is a member of the Financial Industry Regulatory Authority, or FINRA. FSP Property Management LLC provides asset management and property management services for the Sponsored REITs. The Company owns and operates a portfolio of real estate, which consisted of 32 properties as of March 31, 2010. From time-to-time, the Company may acquire real estate or invest in real estate by purchasing shares of preferred stock offered in syndications of Sponsored REITs. The Company may also pursue, on a selective basis, the sale of its properties in order to take advantage of the value creation and demand for its properties, or for geographic or property specific reasons. On September 23, 2009, the Company completed an underwritten public offering of 9.2 millionshares of its common stock (including 1.2 millionshares issued as a result of the full exercise of an overallotment option by the underwriter) at a price to the public of $13.00 per share. The proceeds from this public offering, net of underwriter discounts and offering costs, totaled approximately $114.7 million. Properties The following table summarizes the Company’s investment in real estate assets, excluding assets held for syndication and assets held for sale: As of March 31, Commercial real estate: Number of properties 32 29 Rentable square feet Basis of Presentation The unaudited condensed consolidated financial statements of the Company include all the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated. These financial statements should be read in conjunction with the Company's consolidated financial statements and notes thereto contained in the Company's Annual Report on Form 10-K for its fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission. The accompanying interim financial statements are unaudited; however, the financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting solely of normal recurring matters) necessary for a fair presentation of the financial statements for these interim periods have been included. Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 or for any other period. 8 Franklin Street Properties Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Organization, Properties, Basis of Presentation, Financial Instruments and Recent Accounting Standards (continued) Financial Instruments The Company estimates that the carrying value of cash and cash equivalents, restricted cash, tenant rent receivables, the bank note payable, term note payable, accounts payable and its obligation to make the Sponsored REIT Loans (as defined in Note 3 below) approximate their fair values based on their short-term maturity and floating interest rate. Recent Accounting Standards In May 2009, the Financial Accounting Standards Board (“FASB”) issued a pronouncement which sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This pronouncement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. This disclosure should alert all users of financials statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented. The Company is adhering to the requirements of this pronouncement which was effective for financial periods ending after June 15, 2009. On June 12, 2009, the FASB issued a pronouncement that changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a company is required to consolidate an entity is based on, among other things, an entity`s purpose and design and a company`s ability to direct the activities of the entity that most significantly impact the entity`s economic performance. The pronouncement is effective for fiscal years and interim periods within those fiscal years beginning on or after November 15, 2009. The adoption of this standard did not have a material impact on the Company’s financial position, results of operations or cash flows. 2.Investment Banking/Investment Services Activity During the three months ended March 31, 2010, the Company sold on a best efforts basis, through private placements, preferred stock in the following Sponsored REITs: Sponsored REIT Property Location GrossProceeds(1) (in thousands) FSP 385 Interlocken Development Corp. Broomfield, CO $ - FSP Centre Pointe V Corp. West Chester, OH Total $ 2,075 (1)The syndication of FSP 385 Interlocken Development Corp. (“385 Interlocken”), which commenced in May 2008,and the syndication of FSP Centre Pointe V Corp. (“Centre Pointe V”), which commenced in December 2009, were not complete at March 31, 2010. 3. Related Party Transactions and Investments in Non-Consolidated Entities Investment in Sponsored REITs: At March 31, 2010, the Company held an interest in 14 Sponsored REITs. Twelve were fully syndicated and the Company no longer derives economic benefits or risks from the common stock interest that is retained in them. Two entities were not fully syndicated at March 31, 2010, which are 385 Interlocken and Centre Pointe V. The Company holds a non-controlling preferred stock investment in three of these Sponsored REITs, FSP Phoenix Tower Corp. (“Phoenix Tower”), FSP 303 East Wacker Drive Corp. (“East Wacker”) and FSP Grand Boulevard Corp. (“Grand Boulevard”), from which it continues to derive economic benefits and risks. 9 Franklin Street Properties Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) 3. Related Party Transactions and Investments in Non-consolidated Entities (continued) Equity in earnings of investment in non-consolidated REITs: The following table includes equity in earnings of investments in non-consolidated REITs: Three Months Ended March 31, (in thousands) Equity in earnings of Sponsored REITs $
